 1

2
                                                                             ri~~~.
3                                                                                         COURT
                                                                          U.S. DISTRICT

4
                                                                        ~ 25 2019
5
                                                                                 ~
                                                                                 Q ORN~
6

7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
io   UNITED STATES OF AMERICA,                   ) Case No.SACR i9-00015-DOC
11                        Plaintiff,             )
12                        v.                     ) ORDER OF DETENTION AFTER
                                                   HEARING [Fed. R. Crim. P. 32.i(a)(6);18
13   COBY CHRISTOPHER HOUSE,                     ) U.S.C. § 3i43(a)]
14                        Defendant.             )

i5
16

i~          The defendant having been arrested in this District pursuant to a warrant issued

i8   by the United States District Court for the Central District of California for alleged
19   violations of the terms and conditions of his supervised release; and

20          The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.i(a)(6) and 18 U.S.C. § 3143(a),

22          The Court finds that:

23      A. (X) The defendant has not met his burden of establishing by clear and

24          convincing evidence that he is not likely to flee if released under i8 U.S.C. §

25          3i42(b) or (c). This finding is based on:

26          Allegedfailure to report to drug testing and to Probation Office, alleged illicit

27

                                                  1
 i          substance use while on supervised release suggest lack ofamenability to
 ~~         supervision.

3           and

4        B. ()The defendant has not met his burden of establishing by clear and convincing

5           evidence that he is not likely to pose a danger to the safety of any other person or
6 i         the community if released under i8 U.S.C. § 3142(b)or (c). This finding is based
 ~          on:
8

9           IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.
ii
12
                                                          ORABLE A UM D.SPAETH
i3                                                    United States Magistrate Judge
i4

i5
i6
i~
18
i9
20
21

22

23
24
25
26

27
                                                  2
